      Case: 1:19-cv-06158 Document #: 1 Filed: 09/13/19 Page 1 of 9 PageID #:1




            UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
                          ILLINOIS EASTERN DIVISION

DAVID W. MAGNUSON,                       )
                                         )
                       Plaintiff,        )
                                         )
       v.                                )                No.
                                         )                        JURY DEMANDED
COLIN DONNELL, Individually and as an    )
agent and/or employee of TRULITE GLASS & )
ALUMINUM SOLUTIONS, LLC; and TRULITE )
GLASS & ALUMINUM SOLUTIONS, LLC, by )
and through its agent and/or employee    )
COLIN DONNELL,                           )
                                         )
                       Defendants.       )

                                      COMPLAINT AT LAW

       NOW COMES Plaintiff DAVID W. MAGNUSON, by and through his attorneys, POWER

ROGERS & SMITH, LLP, hereby complaining of Defendants, COLIN DONNELL, individually

and as an agent and/or employee of TRULITE GLASS & ALUMINUM SOLUTIONS, LLC; and

TRULITE GLASS & ALUMINUM SOLUTIONS, LLC, by and through its agent and/or

employee COLIN DONNELL, pleading hypothetically and in the alternative, states as follows:

                              JURISDICTION AND VENUE

   1. Plaintiff, David Magnuson, is an individual and resident of McHenry County, State of

       Illinois.

   2. Defendant, Trulite Glass & Aluminum Solutions, LLC, is a corporation and resident of the

       State of Wisconsin.

   3. Defendant, Colin Donnell, is an individual and resident of the State of Wisconsin.

   4. The damages sought herein are in excess of $75,000.00, exclusive of interest and costs.
    Case: 1:19-cv-06158 Document #: 1 Filed: 09/13/19 Page 2 of 9 PageID #:2




 5. The incident herein complained of occurred in the City of Fox River Grove, County of

    McHenry, State of Illinois, within the Northern District of Illinois.

 6. This Court has jurisdiction pursuant to 28 U.S.C. §1332(a)(1).

                                    COUNT I
(Negligence – DAVID W. MAGNUSON v. COLIN DONNELL, Individually and as an agent
        and/or employee of TRULITE GLASS & ALUMINUM SOLUTIONS, LLC)

 1. On or about September 18, 2017, and at all times material, Plaintiff DAVID W.

    MAGNUSON (hereinafter referred to as “MAGNUSON”) was an individual and resident

    of McHenry County.

 2. On or about September 18, 2017, and at all times material, Route 14 was a public road

    which ran in an east and west direction in the City of Fox River Grove, County of McHenry,

    State of Illinois.

 3. On or about September 18, 2017, and at all times material, Defendant COLIN DONNELL

    (hereinafter referred to as “DONNELL”) was a resident of Wisconsin residing on North

    73rd Street, City of Milwaukee, State of Wisconsin.

 4. On or about September 18, 2017, and at all times material, Defendant TRULITE GLASS

    & ALUMINUM SOLUTIONS, LLC (hereinafter referred to as “TRULITE”) was

    operating out of an office located at 5700 South Moorland Road, City of New Berlin, State

    of Wisconsin.

 5. On or about September 18, 2017, and at all times material, DONNELL was an agent and/or

    employee of TRULITE.

 6. On or about September 18, 2017, and at all times material, DONNELL was acting within

    the scope of his agency and/or employment relationship with TRULITE.




                                                  2
  Case: 1:19-cv-06158 Document #: 1 Filed: 09/13/19 Page 3 of 9 PageID #:3




7. On or about September 18, 2017, and at all times material, DONNELL was acting within

   the course of his agency and/or employment relationship with TRULITE.

8. On or about September 18, 2017, and at all times material, TRULITE owned a 2013

   International 4300 Truck.

9. On or about September 18, 2017, and at all times material, DONNELL operated,

   controlled, and drove the aforementioned truck.

10. On or about September 18, 2017, and at all times material, DONNELL was operating the

   aforementioned truck in the left lane of Route 14 travelling in an eastbound direction.

11. On or about September 18, 2017, and at all times material, MAGNUSON owned and

   operated a 2002 Dodge Van.

12. On or about September 18, 2017, and at all times material, the vehicle operated by

   MAGNUSON was travelling in the left lane of Route 14 in an eastbound direction,

   immediately in front of the truck operated by DONNELL.

13. On or about September 18, 2017, and at all times material, MAGNUSON was stopped at

   a red light on Route 14 parallel to Foxmoor Road.

14. On or about September 18, 2017, and at all times material, the truck operated by

   DONNELL struck the rear-end of the vehicle operated by MAGNUSON.

15. On or about September 18, 2017, and at all times material, the aforesaid truck driven by

   DONNELL was a motor vehicle defined by the Motor Carrier Safety Regulations.

16. On or about September 18, 2017, and at all times material, DONNELL was operating the

   aforesaid truck and therefore a driver as defined by the Motor Carrier Safety Regulations.

17. On or about September 18, 2017, and at all times material, Defendant DONNELL,

   individually and as an employee and/or agent of Defendant TRULITE, had an obligation



                                                3
  Case: 1:19-cv-06158 Document #: 1 Filed: 09/13/19 Page 4 of 9 PageID #:4




   to comply with all applicable regulations set forth in the Motor Carrier Safety Regulations

   pursuant to 49 C.F.R. § 390.11.

18. On or about September 18, 2017, and at all times material, DONNELL, individually and

   as an employee and/or agent of TRULITE, had a duty to exercise ordinary care to avoid

   colliding with other vehicles including, but not limited to the vehicle MAGNUSON was

   operating.

19. On or about September 18, 2017, and at all times material, DONNELL, individually and

   as an employee and/or agent of TRULITE, had a duty to keep a lookout for other vehicles

   which he should have seen, or which were obviously visible in the roadway.

20. On or about September 18, 2017, and at all times material, DONNELL, individually and

   as an employee and/or agent of TRULITE, had a duty to operate his vehicle at a speed that

   was safe for traffic.

21. Notwithstanding the aforesaid duties, DONNELL, individually and as an agent and/or

   employee of TRULITE, was negligent in one or more of the following ways:

       a. Operating his vehicle in such a manner as to endanger the safety of the Plaintiff,
          contrary to and in violation of 625 ILCS 5/11-601; or

       b. Carelessly and negligently operating his vehicle at a speed which was greater than
          reasonable and proper with traffic conditions and the use of the roadway, in
          violation of 625 ILCS 5/11-601; or

       c. Carelessly and negligently operating his vehicle at an unsafe distance in violation
          of 625 ILCS 5/11-710; or

       d. Carelessly and negligently failing to decrease his speed as to avoid colliding with
          another vehicle or person, in violation of 625 ILCS 5/11-601(a); or

       e. Carelessly and negligently failing to give audible warning with the vehicle horn
          when such warning was reasonably necessary to insure safety, contrary to and in
          violation of 625 ILCS 5/12-601; or




                                               4
      Case: 1:19-cv-06158 Document #: 1 Filed: 09/13/19 Page 5 of 9 PageID #:5




          f. Operated his truck at an excessive rate of speed for the circumstances then existing,
             contrary to and in violation of 49 C.F.R. § 292.16; or

          g. Failed to keep a safe and proper lookout for other vehicles, contrary to and in
             violation of 49 C.F.R. § 390.11; or

          h. Failed to properly maintain and operate his truck, contrary to and in violation of 49
             C.F.R. § 390.11; or

          i. Carelessly and negligently failing to keep a proper lookout; and

          j. Was otherwise careless and negligent.

   22. As a direct and proximate result of one or more of the aforesaid careless and negligent acts

       and/or omissions of DONNELL, Plaintiff, MAGNUSON, suffered injuries of a personal,

       pecuniary, and permanent nature; has suffered and will continue to suffer severe pain,

       discomfort; and has lost the ability to live a normal life. Additionally, MAGNUSON has

       incurred numerous hospital and medical expenses, as well as lost earnings and wages he

       otherwise would have earned and acquired.

       WHEREFORE Plaintiff DAVID W. MAGNUSON, by and through his attorneys, POWER

ROGERS & SMITH, LLP, demands judgment against Defendant COLIN DONNELL,

individually and as an agent and/or employee of TRULITE GLASS & ALUMINUM

SOLUTIONS, LLC, for such sum of money in excess of SEVENTY FIVE THOUSAND

DOLLARS ($75,000.00) as shall represent fair and just compensation.

                                       COUNT II
  (Negligence – DAVID MAGNUSON v. TRULITE GLASS & ALUMINUM SOLUTIONS,
            LLC, by and through its agent and/or employee COLIN DONNELL)

   16. Plaintiff restates and realleges paragraphs 1 through 15 of Count I as though set forth

       verbatim herein.




                                                    5
  Case: 1:19-cv-06158 Document #: 1 Filed: 09/13/19 Page 6 of 9 PageID #:6




17. On or about September 18, 2017, and at all times material, Defendant TRULITE, by and

   through its agent and/or employee DONNELL, was operating the aforesaid truck and

   therefore a driver as defined by the Motor Carrier Safety Regulations.

18. On or about September 18, 2017, and at all times material, TRULITE, by and through its

   agent and/or employee DONNELL, had an obligation to comply with all applicable

   regulations set forth in the Motor Carrier Safety Regulations pursuant to 49 C.F.R. §

   390.11.

19. On or about September 18, 2017, and at all times material, TRULITE, by and through its

   agent and/or employee DONNELL, had a duty to exercise ordinary care to avoid colliding

   with other vehicles including, but not limited to the vehicle MAGNUSON was operating.

20. On or about September 18, 2017, and at all times material, TRULITE, by and through its

   agent and/or employee DONNELL, had a duty to keep a lookout for other vehicles which

   he should have seen, or which were obviously visible in the roadway.

21. On or about September 18, 2017, and at all times material, TRULITE, by and through its

   agent and/or employee DONNELL, had a duty to operate his vehicle at a speed that was

   safe for traffic.

22. Notwithstanding the aforesaid duties, TRULITE, by and through its agent and/or employee

   DONNELL, was negligent in one or more of the following ways:

       a. Operating his vehicle in such a manner as to endanger the safety of the Plaintiff,
          contrary to and in violation of 625 ILCS 5/11-601; or

       b. Carelessly and negligently operating his vehicle at a speed which was greater than
          reasonable and proper with traffic conditions and the use of the roadway, in
          violation of 625 ILCS 5/11-601; or

       c. Carelessly and negligently operating his vehicle at an unsafe distance in violation
          of 625 ILCS 5/11-710; or



                                               6
      Case: 1:19-cv-06158 Document #: 1 Filed: 09/13/19 Page 7 of 9 PageID #:7




          d. Carelessly and negligently failing to decrease his speed as to avoid colliding with
             another vehicle or person, in violation of 625 ILCS 5/11-601(a); or

          e. Carelessly and negligently failing to give audible warning with the vehicle horn
             when such warning was reasonably necessary to insure safety, contrary to and in
             violation of 625 ILCS 5/12-601; or

          f. Operated his truck at an excessive rate of speed for the circumstances then existing,
             contrary to and in violation of 49 C.F.R. § 292.16; or

          g. Failed to keep a safe and proper lookout for other vehicles, contrary to and in
             violation of 49 C.F.R. § 390.11; or

          h. Failed to properly maintain and operate his truck, contrary to and in violation of 49
             C.F.R. § 390.11; or

          i. Carelessly and negligently failing to keep a proper lookout; and

          j. Was otherwise careless and negligent.

   23. As a direct and proximate result of one or more of the aforesaid careless and negligent acts

      and/or omissions of TRULITE, Plaintiff, MAGNUSON, suffered injuries of a personal,

      pecuniary, and permanent nature; has suffered and will continue to suffer severe pain,

      discomfort; and has lost the ability to live a normal life. Additionally, MAGNUSON has

      incurred numerous hospital and medical expenses, as well as lost earnings and wages he

      otherwise would have earned and acquired.

      WHEREFORE Plaintiff DAVID W. MAGNUSON, by and through his attorneys, POWER

ROGERS & SMITH, LLP, demands judgment against Defendant TRULITE, by and through its

agent and/or employee DONNELL, for such sum of money in excess of SEVENTY FIVE

THOUSAND DOLLARS ($75,000.00) as shall represent fair and just compensation.


                                                    Respectfully Submitted,

                                                    POWER, ROGERS & SMITH, L.L.P.




                                                    7
Case: 1:19-cv-06158 Document #: 1 Filed: 09/13/19 Page 8 of 9 PageID #:8




                                 By:   /s/James I. Power
                                       Attorney for the Plaintiff



Joseph A. Power, Jr. (ARDC #2244276)
James I. Power (ARDC #6324519)
POWER ROGERS & SMITH, L.L.P.
70 W. Madison Street, # 5500
Chicago, Illinois 60602
Telephone: 312/236-9381
joepower@prslaw.com
jamespower@prslaw.com




                                       8
      Case: 1:19-cv-06158 Document #: 1 Filed: 09/13/19 Page 9 of 9 PageID #:9




            UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
                          ILLINOIS EASTERN DIVISION

DAVID W. MAGNUSON,                       )
                                         )
                       Plaintiff,        )
                                         )
       v.                                )                No.
                                         )                        JURY DEMANDED
COLIN DONNELL, Individually and as an    )
agent and/or employee of TRULITE GLASS & )
ALUMINUM SOLUTIONS, LLC; and TRULITE )
GLASS & ALUMINUM SOLUTIONS, LLC, by )
and through its agent and/or employee    )
COLIN DONNELL,                           )
                                         )
                       Defendants.       )

                                            JURY DEMAND


Plaintiff hereby demands a trial by jury.



                                                   Respectfully Submitted,

                                                   POWER, ROGERS & SMITH, L.L.P.


                                             By:   /s/James I. Power
                                                   Attorney for the Plaintiff




Joseph A. Power, Jr. (ARDC #2244276)
James I. Power (ARDC #6324519)
POWER ROGERS & SMITH, L.L.P.
70 W. Madison Street, # 5500
Chicago, Illinois 60602
Telephone: 312/236-9381
joepower@prslaw.com
jamespower@prslaw.com
